1:20-bk-10066-BPH Doc#: 19 Filed: 07/07/20 Entered: 07/07/20 11:01:49 Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA



In re:

         LUCUS PAUL WILLETTE                                        Case No. 20-10066-BPH
         and CHEYENNE CHERIEE
         WILLETTE,

                      Debtors.




                                              ORDER

            At Butte in said District this 7th day of July, 2020.

            In this Chapter 7 case, Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing

  (“Creditor”) filed a Motion to Modify Stay (“Motion”) on June 22, 2020 (ECF No. 17). In

  accordance with Mont. LBR 4001-1, Mont. LBR 9013-1 and Mont. LBF 8, Creditor attached

  a “Notice” to its Motion advising Debtors, and other parties in interest, such as the Chapter 7

  Trustee, that they had fourteen (14) days within which to respond to Creditor’s Motion.

  Neither the Chapter 7 Trustee nor Debtors filed a timely response to Creditor’s Motion in

  accordance with Mont. LBR 4001-1. In the absence of any outstanding opposition after

  notice, the Court finds that Creditor’s Motion is filed for good cause under 11 U.S.C. §

  362(d).

            IT IS THEREFORE ORDERED Creditor’s Motion filed at ECF No. 17 is granted;

  and the stay afforded by § 362(a) of the Bankruptcy Code is modified to permit Creditor


                                                     1
1:20-bk-10066-BPH Doc#: 19 Filed: 07/07/20 Entered: 07/07/20 11:01:49 Page 2 of 2




  NewRez LLC d/b/a Shellpoint Mortgage Servicing to pursue its non bankruptcy remedies

  against the following property of the estate:

        Lot 1 and the North 12 Feet of Lot 2 in Block 2 of Nels Bach's Second
        Addition to the Townsite of Sidney, Montana, according to the Second
        Plat thereof on filed in the office of the Clerk and Recorder in Richland
        County, Montana.

         IT IS FURTHER ORDERED that this Order is effective immediately, not stayed for

  14 days pursuant to FED. R. BANKR. P. 4001(a)(3).




                                                  2
